DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 are pending and have been examined in this application. 
This communication is the first action on the merits.
Information disclosure statement (IDS) has been filed on 04/15/2020 and reviewed by the Examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
101 Analysis
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1-5 are rejected under 35 U.S.C. 101 because the claim invention is directed to an abstract idea without significantly more. 
101 Analysis – Step 1: statutory category   
Independent claims 1 and 5 are rejected under 35 USC §101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
101 Analysis – Step 2A Prong 1: Judicial Exception Recited
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The abstract idea falls under “Mental Processes” Grouping. Independent claims 1 and 5 recite acquire (determine) a route from the departure place or the current position to the destination, of which communication quality in the first communication system satisfies a predetermined criterion. These limitation(s), as drafted, is (are) a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “a processor” nothing in the claim(s) limitation(s) preclude the steps form practically being performed in the mind.  For example, but for the “processor”, the claim(s) limitations encompass a person looking at data comprising a departure place or current position, destination, field strength map of a distribution of field strength could acquire (determine) a route from the departure place or current position to the destination of which communication quality satisfies a predetermined criterion. The mere nominal recitation of “a processor” to perform the abstract idea does not take the claim limitation(s) out of the mental process grouping. Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes).
101 Analysis – Step 2A Prong 2: Practical Application 
The independent claims recite(s) the additional limitations of receive information about a departure place or a current position and information about a destination, send information about the acquired route to the terminal, a processor, and terminal. The receiving step is recited at a high level of generality (i.e., as a general means of gathering data about departure location and destination), and amount to mere data gathering, which is a form of insignificant extra-solution activity. The sending step is recited at a high level of generality (i.e. as a general action or change being taken based on the results of the acquiring (determining) step) and amounts to mere post solution actions, which is a form of insignificant extra-solution activity. The recited additional limitation(s) of a processor and terminal are recited at a high level of generality and merely function to automate the generating steps.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim(s) is/are directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No).
101 Analysis – Step 2B: Inventive Concept 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the receiving and sending steps were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. The specification does not provide any indication that these steps are performed by anything other than conventional components performing the conventional activity (steps) of the claim.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data is a well understood, routine, and conventional function.  Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is ineligible (Step 2B:  Inventive Concept?: No).  
Dependent claims 2-4 do not include any other additional elements that are sufficient to amount to significantly more than the judicial exception. 
Therefore, the claims 1-5 are rejected under 35 U.S.C. §101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muldoon et al (US 20190234750 A1). 
With respect to claim 1, Muldoon discloses an information processing apparatus comprising a processor configured to (see at least [abstract]): receive, from a terminal, information about a departure place or a current position and information about a destination (see at least [0039]); based on field strength map information indicating a distribution of field strength in a first communication system, acquire a route from the departure place or the current position to the destination (see at least [0032-0033], and [0039]), of which communication quality in the first communication system satisfies a predetermined criterion (see at least [0032-0033] and [0039], Muldoon teaches generating routes that provide higher connectivity for the vehicle (satisfying predetermined criterion) and thus the vehicle can more readily connect to wireless communication along such routes.); and send information about the acquired route to the terminal (see at least [0032-0033] and [0039]). 
With respect to claim 2, Muldoon discloses wherein the processor is configured to: receive, from the terminal, information about a route currently in use (see at least [0032-0033] and [0039]); determine whether communication quality in the first communication system in at least a section from the current position of the terminal to the destination in the route currently in use satisfies the predetermined criterion (see at least [0032-0033] and [0039-0040], Muldoon teaches wherein the starting location is the current position of the vehicle and generating a route from the starting (current position) to destination in which quality connectivity is determined for each route segment and generate route(s) with higher connectivity.); when the communication quality in the first communication system in the section does not satisfy the predetermined criterion, acquire a first route from the current position of the terminal to the destination, of which communication quality in the first communication system satisfies the predetermined criterion (see at least [0032-0033] and [0039-0040], Muldoon teaches determining a second route which does not satisfy connectivity being maintained along the entirety of the second route and a first route which connectivity is maintained along the entirety of the route and determining a second route.); and send information about the first route to the terminal (see at least [0032-0033], [0039], and [0045]).
With respect to claim 5 it is an information processing method claim that recite substantially the same limitations as the respective information processing apparatus claim 1. As such, claim 5 is rejected for substantially the same reasons given for the respective apparatus claim 1 and are incorporated herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Muldoon et al (US 20190234750 A1) in view of Sorokin et al (US 20140379252 A1).
With respect to claim 3, Muldoon do not specifically teach wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system. 
However, Sorokin teaches wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system (see at least [0056]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muldoon to incorporate the teachings of Sorokin wherein the processor is configured to, when the communication quality in the first communication system in the section does not satisfy the predetermined criterion and the first route is not acquired, provide the terminal with notification that there is a possibility of unstable communication in the first communication system. As both inventions aim to improv navigation by taking into consideration network communication of the route. This would be done to improve navigation from a starting location to a destination by selecting the route by which the greatest availability of the wireless communication network is provided.
With respect to claim 4, Muldoon do not specifically teach wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals.
However, Sorokin teaches wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals (see at least [0026] and [0045]). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Muldoon to incorporate the teachings of Sorokin wherein the field strength map information is created based on information about positions of one or more terminals and information about a reception field strength in the first communication system at each of the positions, sent from the one or more terminals. As both inventions aim to improv navigation by taking into consideration network communication of the route. This would be done to improve navigation from a starting location to a destination by selecting the route by which the greatest availability of the wireless communication network is provided. 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDALLA A KHALED whose telephone number is (571)272-9174. The examiner can normally be reached Monday-Thursday 8:00 Am-5:00, every other Friday 8:00A-5:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K./           Examiner, Art Unit 3667     

/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667